...

                                     March 5, 2015



 Mr. Abel Acosta, Clerk
 Court of Criminal Appeals
 Post Office Box 12308
 Austin, Texas 78711-2308



                                             Re: ?ending Habeas Corpus                A~plication


                                                    Trial No. Wll-52654-Y(A)



 Dear   ~1r.   Acosta;


            Enclosed for timely and proper fileind is AP?LICANT'S
 MOTION FOR AN EXTENSION OF TIME TO FILE OBJECTIONS TO THE TRIAL
 COURT'S JANUARY 22, 2015 FINDING OF FACT AND CONCLUSIONS OF LAW
 BASED ON NEW CASE          L~W   DECIDED BY THE SUPREME COURT OF THE UNITED
 s·rATES.
                                                                           \
            Thank you for presenting this to the Court.


                                             Yours Sincerely,

            MOTIO~.M~SSE[D)
            DATE:             -/;5                    flE rfl Ah(iYIJE-=z~·;-;:::-;-""""
                                            £..t2fll?rA ba
                                             Gonzalo Hernandez, #1801383
            laY:   J? ·u·                    Polunsky Unit
                                             3872 Fm 350 South
                                             Livingston, Texas                77351
                 IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS



EX PARTE                           §
                                   §
                                   §
                                   §    TRIAL NO. Wll-52654-Y(A)
                                   §
                                   §
GONZALO HERNANDEZ                  §



       APPLICANT'S MOTION FOR AN EXTENSION OF TIME TO FILE
       OBJECTIONS   TO THE TRIAL   COURT'S   JANUARY 22, 2015
       FINDING OF FACT AND-CONCLUSIONS OF LAW BASED ON NEW
       CASE LAW DECIDED BY THE SUPREME COURT OF THE UNITED
       STATES.



       COMES NOW, Gonzalo Hernandez, the Ap.p-licant·herein, and timely

requests an Extension of Time in which to prepare and file object-

ions to the trial court's finding of fact and conclusions of law.

In support thereof, Applicant would show:


                                   I

       Upon a plea of not guilty, a Dallas Countyj Texas jury found

Applicant guilty to the offense of Continuous Sexual Abuse of a

Child. The offense was. alleged to have occurred on or about    Aug~


ust 7, 2010. The same jury sentenced Applicant to 40 years im-

prisonment. The Dallas Court of Appeals affirmed the judgement of

the trial court on March 21, 2014 in an unpublished opinion. No

.Petition for Discretionary Review was prosecuted.


                                   II

       Applicant has never been previously convicted of a felony
and is proceeding pro se in the above styled habeas corpus app-

lication.


                                     III

          At the time of Applicant's appeal    he·w~s   unaware of the

Supreme Court decision announced in Martinez v Ryan,             u.s.
132 s.ct. 1309, 162 L. Ed. 2d 272 (2012), providing for the assist-

ance of counsel in collateral ineffective assistance of counsel

claims that are no longer available on direct appeal.


                                      IV

          The follow-up case, announced one year later in Trevino v

Thaler,        u.s.       133 s.ct. 1911, 185 L. Ed. 2d 1044 (2013),

determined that Martinez applied to Texas cases.


                                      v
          Accordingly, Applicant would like the    opport~1ity   to re-

guest the appointment of counsel in the trial       cou~t   so that counsel

can review the entire trial proceedings (Applicant had to file his

habeas corpus without benefit of reviewing the record) in         su~port


of Applicant's ineffective assistance of trial counsel claims.


          Wherefor,   for these reasons Applicant prays the Honorable

Court of Criminal•Appeals will grant Applicant 30 days in which to

submit his objections.

                                      Respectfully Submitted.


                                      ~N?.I}tc /IE/l!V/[JYIJEZ
                                      Gonzalo Hernandez, #1801383
                                      Polunsky Unit
                                      3872 Fm 350 South
                                      Livingston, Texas        77351

                                    -2-